DETAILED ACTION
	Claims 1-12 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/20 and 5/7/21 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Status of the Rejections
All rejections of record are withdrawn in view of Applicant’s arguments, but new rejections are applied which incorporate the teachings of a new secondary reference, Tanijiri et al.
Notice of Subject Matter Free of the Prior Art
Claim 12 is free of the prior art, which does not teach or suggest a method of preparing the tamsulosin composition of claim 1, wherein distilled water is used in the amount of 25-65 wt% as required by the claim.
Claim Objections
Claim 12 is objected to as depending from a rejected base claim, but would be in condition for allowance if rewritten in independent form and including all limitations of base claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as unpatentable over Woo et al. (U.S. Pat. Pub. 2007/0196500) in view of Tanijiri et al. (EP 1 600 157 (2005)).
As to claims 1-11 and 13, Woo discloses an oral pharmaceutical composition comprising sustained release granules (“pellets”) of tamsulosin hydrochloride as an active (claim 6 of Woo), and a pharmaceutically acceptable additive paragraph 28).  
Regarding claims 2, 5, and 12, the pellets further comprise a granulating agent (“diluting agent”) that may be any of those recited by claim 5 and which is present in the amount of 1-2000 parts by weight relative to the tamsulosin hydrochloride which encompasses the range of claims 2 and 12 (claims 6-8 of Woo). The composition further comprises polyvinyl acetate to enhance granule formation as well as hydroxypropylmethylcellulose (paragraph 16 and claim 6 of Woo), wherein the PVA is present in the amount of most preferably 50-300 parts by weight relative to the active (paragraphs 20-21) which is within the range of claims 2 and 12, and the HPMC is present in the amount of preferably 2-50 parts by weight relative to the active (paragraphs 20-21), which is within the range of claims 2 and 12.  
Regarding claim 4, the HPMC has a viscosity of 10,000-100,000 cPs (claim 4 of Woo).
As to claims 6-7, the sustained release pellets are coated with a polymer or enteric coating material (claims 9-10 of Woo).
	Regarding claim 8, the composition may be in the form of a capsule comprising the sustained release granules (paragraph 30).  
	As to claim 9, Woo teaches that after agitation for 2hours in 500 ml of pH 1.2 aqueous buffer at 37 degrees Celsius at 100 rpm, the composition had a dissolution rate of the active of within the recited range and deviation (see Figures 2A-2B and paragraphs 49-50).  
Regarding claim 11, the recitation that the oral pharmaceutical formulation is for treatment of benign prostatic hypertrophy is merely an intended use of the composition, and as such is not granted any additional patentable weight.  The Woo formulation comprises the same ingredients recited by claim 1 and is considered suitable for use in the treatment of benign prostatic hypertrophy.  
As to claim 13, Woo discloses a method of treating benign prostatic hypertrophy by administering an effective amount of the tamsulosin hydrochloride composition to a subject in need thereof (paragraph 15).  
As to claims 1-11 and 13, Woo does not further expressly disclose the percentage of particles having the particle sizes recited by claims 1 and 3.  Additionally, while Woo teaches the addition of water in the method of forming the formulation (paragraphs 30 and 32), Woo does not disclose the amount of water that is used as recited by claim 1.  Also, while Woo does disclose that water is used in its distilled form when coating the controlled release granules (paragraph 41), Woo does not teach whether the water used to form the initial granules is distilled as recited by claim 1.  Nor does Woo expressly teach the overall amount of tamsulosin hydrochloride as recited by claim 10.  Nor does Woo specify the rotation speed or time duration used during the spheronization process as recited by claim 12.  
Tanijiri discloses sustained release fine particles of tamsulosin (Abstract), and teaches that conventional sustained release tamsulosin granules that are marketed today possess an average particle diameter of 350-1000 microns (paragraph 2), and that granules having a smaller diameter (i.e., 5-250 microns) are challenging to use because it is very difficult to control dissolution of the tamsulosin because fine particles have a large surface area (paragraph 9), which is problematic because if the release of tamsulosin is not controlled it can produce adverse effects in the form of orthostatic hypotension (paragraph 2).
As to claims 1-11 and 13, it would have been prima facie obvious to modify the composition of Woo by selecting, such as by using a sieve, sustained release pellets having a particle size distribution within the range recited by claim 1 (i.e., wherein a majority have a particle size of 0.50-0.85 mm and less than 15% have a particle size less than about 0.50mm), because Tanijiri teaches the importance of controlling the release of tamsulosin and that controlling dissolution is difficult when particle size is less than 250 microns and that conventional available tamsulosin preparations thereof utilize a particle size  of 350-100 microns, such that the skilled artisan would have been motivated to select only particles with a size of greater than 350 microns, which would meet the specifications of claim 1.     
It further would have been prima facie obvious to use water that is distilled when mixing the solid ingredients as recited by claim 1, since even though Woo is silent regarding whether the water used in this step is distilled, Woo does specify the use of distilled water when coating the controlled release granules as discussed above, such that the skilled artisan naturally would have had a motivation to keep using the same distilled water for the mixing step for purposes of convenience, and with a reasonable expectation of success in obtaining a mixture suitable for forming granules.  Additionally, the Office notes that claim 1 is written in the form of a product by process claim, such that its patentability is determined by the structure of the composition and not by the method used to form the composition.  MPEP 2113.  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Here, the use of distilled water when mixing the ingredients as opposed to non-distilled water is not viewed as imparting a distinctive structural characteristic to the final product that would patentably distinguish the claim from a prior art process using non-distilled water based upon the evidence of record.  
It further would have been prima facie obvious to select an amount of water within the range of claim 1, since said amount is a result effective variable that will affect the ability to form the ingredients into a cohesive mixture that is able to form granules and undergo spheronization to form pellets.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Alternatively, the Office again notes that claim 1 is written in the form of a product by process, and as such, the patentability of the composition of claim 1 is determined by the structure of composition, and not by the method steps used to obtain the composition.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Here, the prior art formulation as modified above comprises the same ingredients and comprises particles having the same size distribution recited by the claims, such that there is no obvious difference between the modified prior art formulation and the claimed composition based upon the evidence of record. 
	Regarding claim 10, it further would have been prima facie obvious to optimize the amount of the tamsulosin hydrochloride active to arrive at an amount within the recited range, since the amount of a pharmaceutical active ingredient is a result effective variable that will affect the therapeutic efficacy of the pharmaceutical composition.  
Response to Applicant’s Arguments
	Applicant’s arguments will be addressed to the extent they may be relevant to the new grounds of rejection.
Applicant argues that the working and comparative examples show that formulations within the scope of claim 1, i.e., wherein distilled water was employed in an amount within the recited range of 25-65 wt%, exhibited suppression of aggregate formation and uniformity of pellet size, while compositions formed using less than 25% distilled water resulted in non-uniform particle size and increase in size deviation, and use of more than 65% distilled water resulted in an agglomerated mixture with pellets that were not formed properly.
	In response, while Applicant’s argument was found persuasive with respect to method claim 12, claim 1 is a product by process claim, and therefore its patentability is determined by the structure of the claimed composition and not its method of formation.  Since the Woo composition as modified by the rejection possesses a particle size distribution within the range of claim 1 due to the provided rationale to perform a size selection step, claim 1 and its dependents (other than claim 12) are rendered prima facie obvious by Woo despite the fact that Woo does not teach the use of distilled water within the recited range.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 16/324,648, and in view of Woo et al. (U.S. Pat. Pub. 2007/0196500) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of the cited secondary references are relied upon as discussed above.  
The reference claims recite an oral pharmaceutical formulation comprising tamsulosin hydrochloride in the claimed amount in the form of sustained release pellets prepared by mixing the active with HPMC with the presently claimed viscosity and amount, and a diluent such as microcrystalline cellulose, followed by spheronizing for 10-45 minutes at a rotation speed of 600-800 rpm, followed by coating with an enteric and having a dissolution within the claimed range, and wherein the pellets have similar size distributions to the presently claimed composition.  The reference claims also recite a method of treating benign prostatic hyperplasia by administering the composition to a subject in need thereof.  
Although the reference claims do not recite the presence of PVA nor the use of distilled water to form the mixture for spheronization or that the enteric coating is a polymeric coating, it would have been prima facie obvious to incorporate these features in light of Woo, which teaches that the formation of sustained release tamsulosin hydrochloride pellets may be done using water when forming a mixture for spheronization and that distilled water is appropriate for use in forming coatings on such pellets and that the enteric coating may be a polymeric coating, such that the skilled artisan would have had are reasonable expectation of incorporating these features into the reference composition and method.  It further would have been prima facie obvious to incorporate PVA, since Woo teaches that this polymer will aid in the formation of the granules.  The similarity of the process of the reference claims as modified above is viewed as leading to pellets having sizes within the presently claimed ranges.  Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Although the reference claims do not recite the use of the recited range of distilled water to prepare the pellets, the present claims are written in the form of product by process claims and therefore their patentability depends on the structure of the composition and not by the steps used to produce the composition.  The structure of the reference composition as modified by the rejection is viewed as reading on the structure of the present claims based upon the evidence of record, since the reference claims recite a similar size distribution to the distribution recited by the present claims.  
 The claims are directed to an invention not patentably distinct from the claims of the copending application.  Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Claims 1-11 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 17/309,730, and in view of Woo et al. (U.S. Pat. Pub. 2007/0196500) and Tanijiri et al. (EP 1 600 157 (2005)) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of the cited secondary references are relied upon as discussed above.  
The reference claims recite a pharmaceutical formulation having the presently claimed dissolution and comprising tamsulosin hydrochloride and HPMC in the form of sustained release pellets having an enteric coating.  
Although the reference claims do not recite the presence of PVA or a diluting agent such as microcrystalline  cellulose or that the enteric coating is a polymeric coating nor a method of forming the pellets nor the particle size of the pellets, nor the amount of active, HPMC, it would have been prima facie obvious to incorporate these features in light of Woo, which teaches that the formation of sustained release tamsulosin hydrochloride pellets may be done using water when forming a mixture for spheronization and that distilled water is appropriate for use in forming coatings on such pellets and that the enteric coating may be a polymeric coating, such that the skilled artisan would have had are reasonable expectation of incorporating these features into the reference composition and method.  It further would have been prima facie obvious to incorporate PVA, since Woo teaches that this polymer will aid in the formation of the granules.   
It further would have been prima facie obvious to form the pellets using the presently claimed method, since Woo teaches a method having these steps to form pellets.  Regarding the amounts of the ingredients, said amounts are result effective variables as discussed above in the prior art rejection, and discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
It further would have been prima facie obvious to modify the reference composition by selecting, such as by using a sieve, sustained release pellets having a particle size distribution within the range recited by claim 1 (i.e., wherein a majority have a particle size of 0.50-0.85 mm and less than 15% have a particle size less than about 0.50mm), because Tanijiri teaches the importance of controlling the release of tamsulosin and that controlling dissolution is difficult when particle size is less than 250 microns and that conventional available tamsulosin preparations thereof utilize a particle size  of 350-100 microns, such that the skilled artisan would have been motivated to select only particles with a size of greater than 350 microns, which would meet the specifications of claim 1.  
Although the reference claims do not recite the use of the recited range of distilled water to prepare the pellets, the present claims are written in the form of product by process claims and therefore their patentability depends on the structure of the composition and not by the steps used to produce the composition.  The structure of the reference composition as modified by the rejection is viewed as reading on the structure of the present claims based upon the evidence of record, since the reference claims as modified by the present rejection have the same size distribution to the distribution recited by the present claims.  
Although the reference claims do not recite a method of administering the composition to treat benign prostatic hypertrophy, it would be prima facie obvious to do so in light of Woo, which expressly teaches that formulations of tamsulosin are useful for treating this condition.
 The claims are directed to an invention not patentably distinct from the claims of the copending application.  Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Response to Applicant’s Arguments
Applicant’s arguments will be addressed to the extent they may be relevant to the new grounds of rejection.
Applicant makes the same argument advanced against the 103 rejection, i.e., that Woo does not disclose the use of the recited quantity of distilled water to produce the pellets, but this argument is not persuasive in light of the new grounds of rejection which provides a motivation to select out particle size distributions that are within the presently claimed ranges.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

 
/Patricia Duffy/Primary Examiner, Art Unit 1645